Citation Nr: 0732622	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than July 28, 2004, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  


FINDINGS OF FACT

1.  The claim for an increased rating for service-connected 
PTSD was filed February 21, 2002.

2.  Prior to July 28, 2004, the veteran exhibited only 
moderately severe PTSD symptoms.

3.  The veteran has never exhibited persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, or disorientation as to 
person or place.

4.  The veteran has never exhibited gross impairment in 
thought processes or communication; although in July 2002, he 
was completely unable to follow complex commands, in January 
2003, and in March 2003, his speech was fluent and normal in 
rate and tone without confusion and there was no perceptual 
problem in thought content or processes.

5.  The veteran has been able to perform the activities of 
daily living because he is compliant with his medications and 
appears able to maintain minimal personal hygiene, but a July 
2002 examiner opined that it was doubtful he could manage his 
medical and personal affairs if he lived alone.

6.  At the January 2003 neurological examination, the veteran 
was disoriented partially as to time, but the examiner found 
that his significant deficits were consistent with right-
sided cerebrovascular accident (CVA or stroke).  
7.  Although the veteran exhibited some memory issues at the 
March 2003 compensation and pension (C&P) examination, he has 
never exhibited a memory loss for names of close relatives, 
his own occupation, or his own name.

8.  The only social impairment manifested is that his 
relationship with his live-in girlfriend was sometimes 
distant, he had little contact with any family other than his 
middle son, and he socialized with the Disabled American 
Veterans only once every month.

9.  Although the veteran was unable to work due to his 
combined disabilities in July 2002, prior to July 28, 2004, 
no evidence established that he was unemployable due to his 
PTSD symptoms alone.

10.  The veteran had a stroke in April 1997 and another 
stroke in November 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 28, 
2004, for a 100 percent disability rating for PTSD are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran expressed disagreement with the effective date of 
July 28, 2004, for the assignment of a 100 percent schedular 
disability evaluation for the service-connected PTSD.  The 
100 percent rating was assigned by the RO in a rating 
decision in March 2005.

The general rule is that the effective date of an award shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to that rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2).  See also 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125 (1997).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1); VAOPGCPREC 12-98, 63 Fed. 
Reg. 56,703 (October 22, 1998).  Therefore, the three 
possible dates that may be assigned, depending on the facts 
of the case, are:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose); (2) if 
an increase in disability precedes the claim by a 
year or less, the date that the increase is shown 
to have occurred (factually ascertainable); or
(3) if an increase in disability precedes the claim 
by more than a year, the date that the claim is 
received (date of claim).  

Harper, 10 Vet. App. at 126.

In determining an effective date for an increased evaluation, 
VA must make two essential determinations.  It must determine 
(1) when a claim for an increased rating was received, and 
(2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

There is no doubt that the veteran filed his claim on 
February 21, 2002.  His increased evaluation was granted 
effective July 28, 2004.  Thus, the period at issue here is 
between February 2001 (one year prior to the claim filing 
date) and July 2004 (effective date of the increased 
evaluation).  During that entire time, the veteran was 
assigned a 50 percent disability rating for his PTSD.  
38 C.F.R. § 4.130 (criteria in General Rating Formula for 
Mental Disorders for a 50 percent rating is occupational and 
social impairment with reduced reliability and productivity 
due to various mental disorder symptoms).  

To be entitled to a 100 percent evaluation for PTSD, the 
record must establish total occupational impairment and total 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation as to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (criteria in 
General Rating Formula for Mental Disorders for a 100 percent 
rating).  As discussed below, the increase in the veteran's 
disability did not precede his claim by more than a year, did 
not precede his claim within one year before his claim, and 
did not meet the criteria for a 100 percent rating until 
July 28, 2004.  As a result, an earlier effective date is not 
warranted.  

Disability increase did not precede his claim by more than a 
year

Although there is some evidence to support the claim, the 
record does not establish that the increase in the veteran's 
disability preceded his claim by more than a year.  The 
November 1997 evaluation by Dr. Deworsop concluded that the 
veteran clearly needed to be on disability and was unable to 
function and work.  At that time, the veteran was recovering 
from his April 1997 severe cerebrovascular accident and that 
report addressed the veteran's non-service-connected 
disabilities of status post CVA, recurrent major depression, 
and chronic marijuana abuse, as well as his service-connected 
PTSD.  That report discussed the veteran's initial complaints 
right after his stroke, but in the section of the report 
entitled Mental Status and Treatment Course, the examiner 
determined that he related well, he had no delusions or 
hallucinations, was not suicidal or homicidal, was oriented 
as to time, place, and person, and had good judgment, fair 
insight, and abstract thought processes.  He still had 
persecutory ideations feeling like people were staring at 
him, he had tapped his wife's phone, and he was unable to 
engage in therapy.  But those symptoms do not establish much 
social or occupational impairment due to his PTSD, let alone 
impairment that is total due to PTSD.  

The records thereafter indicate the veteran's symptoms 
improved.  The March 1998 C&P examiner found that he was 
alert and oriented to time, person, and place, that his 
memory and concentration were intact, that he had no 
disturbance of mental stream, thought or perception, and no 
suicidal or homicidal ideations.  While he noted the 
veteran's judgment was compromised under stress, he recorded 
no grossly inappropriate behavior, delusions, hallucinations, 
inability to perform daily activities, or memory loss of 
close relatives, own occupation, or own name.  

From March 1998 through January 2001, he was regularly 
attending therapy and no comments were made as to total 
social impairment or total occupational impairment.  Instead, 
the mental health notes focused on the veteran's need to stop 
abusing marijuana and alcohol.  Some sessions noted his 
dissatisfaction with his relationship with the woman he lived 
with, but a March 1998 psychology note indicated that he had 
a good relationship with his girlfriend and his second son, 
and that his long-standing PTSD was not disabling.  A 
February 2000 individual therapy session note recorded that 
he had been volunteering at a VA facility three times per 
week.  The September 2000 individual therapy session note 
shows he was still volunteering at the hospital, he was 
compliant with his medication, and that he planned to 
exercise more regularly.  Since the evidence relating to the 
period prior to one year before the filing date does not 
establish total social and occupational impairment, as 
required by the criteria for a 100 percent rating, assigning 
the date of claim as the effective date of the disability 
increase is not warranted.    

Disability increase did not precede the claim by one year or 
less

The record also does not establish that the increased 
disability preceded the claim by one year or less.  During 
the period between February 2001 and February 2002, the 
criteria for a 100 percent rating have not been established 
on this record.  No medical evidence from the veteran's 
therapy sessions during that time indicates either total 
social impairment or total occupational impairment.  Instead, 
there are notes indicating decrease of marijuana abuse, but 
continued alcohol abuse, increased anxiety as a result of the 
tragedies on September 11, 2001, and a period of 
hospitalization due to poor ambulation resulting from the 
stroke.  These symptoms do not meet the criteria for a 
100 percent rating, so an effective date prior to the date of 
claim is not warranted.  

Disability increase occurred after the claim was filed but 
not before July 28, 2004

The record shows that the criteria for a 100 percent 
disability rating were not met prior to July 24, 2004.  The 
March 2002 C&P examiner noted that the veteran appeared quite 
invested in presenting a more pathological picture in service 
of increasing his compensation status.  Nevertheless, the 
100 percent evaluation criteria were not established in the 
record.  Between February 2002 and July 2004, there is no 
evidence of delusions or hallucinations, grossly 
inappropriate behavior, a persistent danger of the veteran 
hurting anyone, disorientation as to place, or a memory loss 
for names of close relatives, his own occupation, or his own 
name. 

With respect to comments about social impairment, the 
examiners noted that the veteran reported his social 
isolation.  But the March 2002 C&P examiner recorded that 
while the veteran was not having sex with his live-in 
girlfriend, he had regular communication with her.  He also 
attended monthly meetings of the Disabled American Veterans 
(DAV).  In July 2002, the veteran was still doing volunteer 
work at the VA hospital.  The March 2003 examiner recorded 
that after the veteran's relationship with his girlfriend 
ended, he moved in with his mother and appeared to have a 
limited social network.  But the following month, the 
April 2003 mental health notes indicate that while living 
with his mother, the veteran continued to socialize with his 
ex-girlfriend.  In March 2003, the examiner noted that the 
veteran was going to the gym.  The veteran reported he had a 
new girlfriend at his September 2003 individual therapy 
session.  

There is some evidence of social impairment.  The July 2002 
mental health notes indicate that the veteran's relations 
with his live-in girlfriend were distant and that the veteran 
had little relationship with his family.  That examiner also 
noted that the veteran had extremely limited social and other 
interactions.  In light of the evidence discussed above of 
the veteran's interaction with his mother, ex-girlfriend, the 
DAV, the people at the VA hospital, and his new girlfriend, 
as well as trips to the gym, the July 2002 examiner's summary 
statements of social isolation do not establish total social 
impairment before July 28, 2004.  

Nor does the record establish that the veteran's PTSD 
symptoms prior to July 28, 2004, caused total occupational 
impairment.  The record is clear that the veteran stopped 
working when he had his first stroke in April 1997.  But in 
the period between February 2002 and July 2004, he was 
working as a volunteer at a VA hospital.  And two examiners 
addressed the veteran's occupational impairment.  The 
March 2003 C&P examiner noted that the veteran had 
difficulties in doing the Serial 7's test, that his memory 
score was 0 out of 3, and that his insight, judgment, and 
impulse control were fair.  He recorded the veteran's 
statement that prior to his stroke, the veteran was able to 
do a reasonable job at his workplace.  That examiner 
determined that the veteran was unable to work because of his 
medical conditions.  While he had moderately severe 
psychological symptoms, the examiner concluded that the 
veteran's psychiatric problems did not prevent him from 
getting employment.  

In the notes from the veteran's July 2002 individual therapy 
session, the psychiatrist noted that the veteran had been 
treated by the mental health clinic for both a mood disorder 
secondary to his strokes and for PTSD.  She noted that he had 
trouble in following complex commands.  Although he had been 
compliant with appointments and medications in the past, she 
opined that it was doubtful that he could sufficiently manage 
his own medical and personal affairs if he lived alone.  He 
sometimes found his volunteer work at the hospital to be too 
stressful.  She characterized his PTSD symptoms as moderately 
severe and concluded that he was completely unable to work 
due to his combined disabilities.  Given that one examiner 
found that the psychiatric problems did not cause his 
unemployability and the other based her opinion on a 
combination of all his disabilities, this evidence does not 
establish that before July 2004, there was total occupational 
impairment due to the veteran's PTSD symptoms.  Since total 
social impairment and total occupational impairment were not 
established on this record before the July 28, 2004, 
examination, a total evaluation before that date is not 
warranted.  



GAF scores and the reasonable doubt doctrine

The Global Assessment Functioning (GAF) scores provide 
further support for the conclusions above that the veteran's 
disability did not warrant a 100 percent evaluation prior to 
July 28, 2004.  The GAF score serves as a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), p. 32).  

A GAF score of 51 - 60 is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Ibid.  A GAF score of 
41 - 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsess ional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid. A GAF score of 31 - 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; a child 
...)."  Ibid.  

The lowest GAF score assigned was 40.  See reports of  
November 1999 and February 2000.  Thereafter, the score 
usually assigned was a 45.  See reports of September 2000; 
March 2001; October 2001; April 2002; March 2003.  Other GAF 
scores were recorded as: 44 (January 2003); 47 (June 2002), 
50 (June 2000); and 60 (March 1998).  Although these GAF 
scores reflect serious social or occupational impairment, 
they are not low enough to indicate that prior to July 2004, 
there was total social impairment as well as total 
occupational impairment, as is required by the schedular 
criteria for PTSD.  38 C.F.R. § 4.130 (General Rating Formula 
for Mental Disorders).  

Nor does the reasonable doubt doctrine lead to a different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But when, as here, the evidence against 
the claim is much greater than that in favor, that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  
 
Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's March 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
March 2005 rating decision that granted the veteran's 
increased rating claim.  It identified what evidence VA was 
collecting and identified what kind of evidence might be 
helpful in establishing his claim, but it did not explicitly 
describe the evidence necessary to substantiate a claim for 
an increased rating, invite the veteran to send VA whatever 
evidence he had in his possession pertaining to his claim, or 
address what evidence was necessary with respect to the 
rating criteria or the effective date of an award.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original March 2002 letter because the veteran's claim for an 
increased rating was granted in March 2005.  The issue on 
appeal involves entitlement to an earlier effective date of 
his disability evaluation, an issue that did not arise until 
the veteran filed a notice of disagreement after the 
March 2005 rating decision.  Earlier effective date claims 
are considered to be "downstream" issues from the original 
grant of service connection, and a separate notice for 
downstream issues is not required when the veteran was 
provided adequate notice for the original claim.  VAOPGCPREC 
8-2003.  In any event, in March 2006, the veteran was given 
notice of the evidence necessary to establish the effective 
date of an award that complied with Dingess v. Nicholson. He 
was not prejudiced in receiving that letter after the rating 
decision denying him an earlier effective date because, in 
response to that letter, the veteran indicated he had no more 
evidence to submit.  In addition, the veteran later did 
submit additional evidence at his hearing before the Board.  
Since the veteran had a meaningful opportunity to participate 
in the processing of his earlier effective date claim, VA met 
its notification duty with respect to this veteran's 
downstream claim.  See Overton v. Nicholson, 20 Vet. App. 
427, 439-444 (2006) (failure to provide timely notice is 
harmless if the claimant had a meaningful opportunity to 
participate in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his medical treatment records from VA facilities, 
by conducting C&P examinations, and by providing him with an 
opportunity to present sworn testimony at a hearing before 
the Board.  

Although the record shows that in June 1998, the Social 
Security Administration (SSA) determined that the veteran had 
become disabled in April 1997 due to a stroke, the RO did not 
obtain the full SSA file.  The record does contain two 
documents from the SSA file, however:  the June 1998 letter 
explaining that the SSA disability claim had been granted and 
the November 1997 medical evaluation of the veteran by Dr. 
Deworsop of the New Jersey Division of  Disability 
Determination Services.  The issue before the Board in this 
appeal involves the veteran's condition between February 2001 
and July 28, 2004.  Since the SSA file records between 
April 1997 and June 1998 would not have contained evidence 
that would have been relevant to the issue before the Board 
in this appeal, VA had no duty to obtain those specific 
records.   


ORDER

An effective date earlier than July 28, 2004, for the grant 
of a 100 percent evaluation for PTSD is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


